Defendant claims that he is without funds and has no income. The record before us, however, does not disclose the detailed facts with respect to his assets and finances. Nor is anything shown with respect to his efforts, ability and good faith in attempting to earn an income. In order to determine whether or not he has been guilty of a willful contempt of court it is necessary that proof be adduced on all of these matters. Accordingly the matter should be sent to an Official Referee for the purpose of taking such testimony. Order unanimously modified as indicated above and, as so modified, affirmed, without costs. Settle order on notice. Concur — Peck, P. J., Breitel, Botein, Rabin and Prank, JJ.